Conley Byrd, Justice, concurring. I concur in the result reached in the majority opinion hut not for the reasons therein stated. To me, the decree in case No. 8366 in the Greene Chancery Court was void for lack of strict compliance with the constructive service statutes. Ark. Stat. Ann. § 29-404 provides: “Before judgment is rendered against a defendant constructively summoned, and who has not appeared, it shall he necessary— “First. An attorney he appointed at least thirty [30] days 'before the judgment is rendered to defend for the defendant and inform him of the action and of such other matters as may he useful to him in preparing for his defense. ...” The notice mailed to Mrs. Luther, c/o General Delivery, Marysville, California, hy the attorney ad litem is as follows: “Dear Mrs. Luther: ‘ ‘ Suit has been filed against you in Chancery Court here in Greene County, Arkansas, hy the above named plaintiff, claiming title to certain lands in Greene County, Arkansas, and alleging that you have jointly cut timber on said lands and damaged the plaintiff io the extent of $3,750.00; and has attached a steel barge with all equipment thereon in Greene County. The prayer of the complaint is that title be quieted in the plaintiff to the lands described in the complaint for judgment against the defendants jointly in the amount of $3,750.00 and for injunction against you enjoining you from further trespassing upon the land. “My duty as attorney ad litem is to write you this letter and inform you of the existence of the said law suit; and to warn you that unless you file an answer within thirty days from the first publication of the warning order, or thirty days from the date of this letter, that judgment will be taken against you, and titles to the lands quieted in the plaintiff. “If you desire to make a defense to this action, you should contact me or some other attorney in this area and prepare your defense. “I am enclosing a copy of the temporary restraining order issued in this case which bears the signature of Chancellor C. M. Buck.” The letters to Mrs. Luther and Mr. Luther are' identical. Neither the letter nor the temporary restraining order forwarded with it describes any portion of Lots 4, 7 and 8 in Section 32. Obviously, had the Luthers received the letters, they would not have been given enough information to employ an attorney to represent them in the quiet title phase of the litigation. Furthermore, the mailing of the letter “e/o General Delivery, Marysville, California,” is an indication to the postmaster that the addressee will call for the letter at the postoffice. The postoffice in every town has, in addition to its street addresses and postoffice box addresses, a section known as “General Delivery,” which is usually kept in alphabetical order for those persons who are expected to call at the postoffice for their mail. The record here shows no reason why the attorney ad litem should expect Mr. and Mrs. Luther to call at the postoffice for mail addressed to General Delivery. On the contrary, the record shows that they had a street address. We have consistently held that a strict compliance with constructive service statutes is a prerequisite to the validity of a judgment. Missouri Pac. R. R. Co. v. McLendon, 195 Ark. 204, 46 S. W. 2d 626 (1932); Swartz v. Drinker, 192 Ark. 198, 90 S. W. 2d 483 (1936); United Equitable Ins. Co v. Karbar, 243 Ark. 631, 421 S. W. 2d 338 (1967). Therefore, I agree with the trial court that the constructive service as shown by this record was void, and that the decree was subject to the collateral attack. Brown, J., joins in concurrence.